Citation Nr: 1429051	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  07-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel

INTRODUCTION

The Veteran had active service from October 1962 to October 1965. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is associated with the record.

When the case was most recently before the Board in September 2012, the Board denied entitlement to a TDIU.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In April 2013 the Court issued an Order granting a joint motion of the parties to vacate the Board's September 2012 decision that denied entitlement to a TDIU.

The record before the Board consists solely of electronic records in the Veterans Benefits Management System (VBMS).


REMAND

The Veteran is claiming that he is entitled to a TDIU due to his service-connected disabilities. 

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Service connection is currently in effect for bilateral hearing loss, rated 40 percent disabling; status post total joint replacement, right hip, rated 30 percent disabling; osteoarthritis, left knee, status post total left knee arthroplasty, rated 30 percent disabling; right total knee arthroplasty for osteoarthritis, rated 30 percent disabling; and tinnitus, rated 10 percent disabling.  The Veteran's combined disability rating is 90 percent and the Veteran meets the schedular requirement for a TDIU.  The question is whether his service-connected disabilities are sufficient to render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).

As noted in the joint motion, in February 2012, the Veteran was afforded a VA general medical examination.  With regard to the service-connected bilateral knee and hip disabilities, the examiner stated that the conditions alone should not preclude light duty or sedentary employment, but strenuous physical employment was limited.  The Veteran was also provided an audiological examination in April 2012, during which the examiner determined that hearing loss, when considered alone, does not render an individual unable to obtain or maintain employment, and that the Veteran's tinnitus would impact ordinary conditions of daily life, including ability to work. 

As noted by the parties in the joint remand, the April 2012 examiner appeared to opine on the "typical" effect on an individual, but failed to address this particular Veteran's hearing loss.  Further, the VA examination reports of record are not adequate for adjudication purposes since none of the examination reports addresses the combined impact of all of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Thus, on remand the Veteran should be afforded a current VA examination and a new medical opinion should be obtained that addresses whether the Veteran's service-connected disabilities are sufficient by themselves to preclude him from securing or following a substantially gainful occupation consistent with his education and occupational background.  

Prior to any examination, all outstanding, pertinent medical records should be obtained and associated with the record.  In this regard, the Veteran has indicated in recent correspondence that additional VA treatment records from the Gainesville VA Medical Center (VAMC) should be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.

2.  When the foregoing development has been completed, the RO or the AMC should arrange for the Veteran to be scheduled for an appropriate VA examination.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities (bilateral hearing loss, rated 40 percent disabling; status post total joint replacement, right hip, rated 30 percent disabling; osteoarthritis, left knee, status post total left knee arthroplasty, rated 30 percent disabling; right total knee arthroplasty for osteoarthritis, rated 30 percent disabling; and tinnitus, rated 10 percent disabling) are sufficient by themselves to render him unable to secure or follow any form of substantially gainful employment consistent with his education and occupational background. 

The examiner must provide the rationale for each opinion expressed.

3.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
	
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



